         Case 19-42043       Doc 36    Filed 02/09/21 Entered 02/09/21 15:41:55                     Desc Order of
                                        Dismissal ch 13 Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA




In re:

Jonathan Patrick Gustafson                                                                    Case No: 19−42043 − MER
Abigail Elaine Gustafson

Debtor(s)                                                                                                  Chapter 13 Case




                                      ORDER AND NOTICE OF DISMISSAL


The chapter 13 trustee has requested that the court dismiss the case. After notice and hearing the court has
determined that the case should be dismissed.

IT IS THEREFORE ORDERED:

The case is dismissed under 11 U.S.C. §§ 349 and 1307.


Dated: 2/9/21                                               Michael E Ridgway
                                                            United States Bankruptcy Judge




                                                            NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                            Filed and docket entry made on February 9, 2021
                                                            Lori Vosejpka Clerk, United States Bankruptcy Court
                                                            By: grace Deputy Clerk


odsm/mnbodsm.jsp 8/15
